Opinion issued December 6, 2007








In The
Court of Appeals
For The
First District of Texas

______________

NO. 01-06-00147-CR
____________

AVERY RAY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 178th District Court
Harris County, Texas
Trial Court Cause No. 1030654



MEMORANDUM OPINION
	On October 11, 2007, appellant filed a motion to dismiss his appeal.  The
motion complies with the Texas Rules of Appellate Procedure.  See Tex. R. App. P.
42.2(a).  We have not yet issued an opinion.  Accordingly, the motion is granted, and
the appeal is dismissed.  
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Higley.
Do not publish.  See Tex. R. App. P. 47.2(b).